’ Brewer, J.,
dissenting: I think the majority of the court are giving to the constitutional provision concerning the title of bills, a moré technical and stringent construction than it should receive. The purpose of this provision was, to prevent surreptitious legislation by incorporating into a bill matters entirely foreign to the general subject of the act, and of which the title would to the ordinary understanding give no indication. But if there is such a connection between the *633general subject of the act, as indicated by its title, and the particular section, as would make the one suggest the other, although the connection arises, not from any strict legal relation between the two, but from the general customs of business, and the common understanding and use of certain terms which in strict legal sense may have a more limited signification, this constitutional provision has no application. Now I agree with most of the propositions of law stated by the Chief Justice in the opinion of the court. It is no part of the official duty of the notary public to serve notices of protest. His official action ends with the protest. Anybody may serve the notice, and serving, serves it as the agent of the holder or party authorized to give the notice. The term “protest,” in its strict legal sense, does not include “notice.” That is a separate and independent act. Yet it is equally true, that, generally, the notary does serve the notice. He makes the protest, and serves the notice, in fact does everything necessary to charge the indorser. And in common parlance the term “protest” is used to include the entire proceedings necessary to charge the indorser. If a business man hands a note to a notary, with the request that he “protest it,” he expects him, without further words, to give notice. It is his customary act. And if one business man asks another whether a note has been protested, in-his thought he includes notice as well, and expects an answer accordingly. Now it seems to me, that legislation may properly rest on the customary methods of transacting business, and the common use and understanding of terms. I venture the assertion, that not one business man in a thousand would be astonished to find in an act concerning notaries public a provision concerning notices of protest, and that only the ingenious and critical lawyer would ever think of this constitutional provision working a prohibition upon such legislation. I think that §1 of said act of 1871 is valid, and should.be upheld.